Citation Nr: 0606927	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for sexual dysfunction 
as secondary to depression.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
February 1980 and September 1980 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The claim was remanded in April 
2005 for additional evidentiary development.  It has now been 
returned to the Board for further appellate consideration.  

As noted in the Board's April 2005 remand, the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) is not currently before the Board.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not reflect 
that major depressive disorder is attributable to service.

2.  The veteran has a current diagnosis of a personality 
disorder.

3.  The veteran's sexual dysfunction is not the result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

2.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2005).  

3.  Sexual dysfunction is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5102, 513, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that VCAA letters were sent to the veteran 
in October 2002 and February 2003, prior to the July 2003 
rating decision which denied service connection for major 
depressive disorder (claimed as depression, anxiety, and 
coping disorder), and for sexual dysfunction as secondary to 
depression.  The veteran submitted a notice of disagreement 
with that decision, and this appeal ensued.  He was issued a 
SOC in October 2003 and SSOCs in February 2004 and 


November 2005.  The 2003 SOC and the November 2005 SSOC 
included discussion and recitation of the duty to notify and 
assist regulations.  Specifically, these documents notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation reports from April 2005 
orthopedic and neurologic exams.  The evidence of record is 
sufficient to make a decision without obtaining additional VA 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Review of the service medical records is negative for 
complaint of, treatment for, or diagnoses of any psychiatric 
condition.  Post service private records beginning in 1991 
reflect an initial diagnosis of major depression, recurrent.  
When the veteran was admitted to a private hospital in 
September 1991, it was reported that he was severely 
depressed with suicide ideation.  He reported an approximate 
3 week history of progressive symptomatology.  Subsequently 
dated private records through 2001 show continued treatment 
for psychiatric problems, usually diagnosed as recurrent 
major depression, often with psychotic symptoms.  Mixed 
personality traits were also noted on more than one occasion.  
Schizophrenia, undifferentiated type, was diagnosed in 1999.  
A private physician reported in 1996 that the veteran's 
depression dated back to 1991.  

VA treatment records dated in 2005 reflect a diagnosis of 
bipolar disorder in June.  On July 14, 2005, the diagnosis 
was schizoaffective, bipolar type.  The veteran was 
experiencing auditory hallucinations at the time.  

As per a Board remand request in April 2005, the veteran was 
examined by a specialist (clinical psychologist) on July 27, 
2005, to determine the nature and etiology of his psychiatric 
complaints.  The veteran related that his early medical 
history included no hospitalizations prior to military 
service.  He noted head injuries when he was a child and 
several since release from service.  The veteran indicated 
that at the time when he left service, he felt that he was 
retarded.  His current complaints included auditory 
hallucinations, sexual dysfunction, and problems with his 
speech.  He could not hold a job due to his psychiatric 
symptoms and had lost his job as a corrections officer.  

Physical examination revealed that the veteran had 
experienced delusions and suicidal ideation in the past.  He 
was oriented to person, place, and time, but had great 
difficulty interpreting simple proverbs.  He reported memory 
problems and difficulty with his speech.  He had impulse 
control problems.  

The examiner noted that the veteran related inservice trauma 
to include an incident where he was wearing a chemical suit 
during weapons training, and after becoming entangled in 
barbed wire, a tear gas canister was thrown near him.  He was 
unable to get his mask on and was rendered unconscious.  He 
recalled being laughed at and picked on by fellow servicemen.  
He was all right after the incident until several years ago 
when he was unable to get a job and people were again making 
fun of him.  He started wandering off and not paying 
attention.  He said he was given a psychiatric diagnosis, but 
he did not know what it was.  He also said that some fellow 
servicemen tried to rape him, but he managed to get away.  

The examiner's final diagnoses included major depressive 
disorder, recurrent.  Axis II included personality disorder, 
not otherwise specified with borderline and schizoid 
features.  The examiner noted that while the inservice 
chemical weapon episode was undoubtedly traumatic, there was 
no evidence that supported a diagnosis of post-traumatic 
stress disorder (PTSD).  The examiner noted that the evidence 
of record overwhelmingly supported a diagnosis of personality 
disorder as the primary source of the veteran's difficulties 
and the likely trigger for his periodic bouts of depression.  

In numerous statements of record and at a personal hearing in 
January 2004, the veteran reiterated his contention that his 
psychiatric problems resulted from  the inservice traumatic 
episode involving exposure to tear gas.  He recalled that he 
was rendered unconscious twice due to this exposure.  

After reviewing the record, it is the Board's conclusion that 
service connection is not warranted for depression.  The 
evidence is negative for a psychiatric condition until 1991, 
and this is several years after service separation in 1983.  
Moreover, a VA examiner in late July 2005 expressly opined 
that the veteran's psychiatric problems were not related to 
service.  It was the clinical psychologist's opinion that the 
veteran's personality disorder was the primary source of his 
psychiatric difficulties and that his periodic bouts of 
depression were triggered by such.  Thus, as no acquired 
psychiatric disorder was shown until several years after 
service, and as personality disorders are not disabilities 
for which service connection may be granted, the claim must 
be denied.  

Essentially, other than the veteran's statements, there is 
nothing in the record that suggests the veteran's postservice 
psychiatric disorder is etiologically related to service.  
The requirement of an evidentiary showing of such a 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service-connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established by competent evidence.

Clearly, as it has been determined that the veteran's 
psychiatric condition is not of service origin, it cannot be 
found that the veteran's sexual dysfunction is secondary to a 
service-connected disability.  Thus, the evidence does not 
support the veteran's contention that his sexual dysfunction 
has resulted from a service-connected disorder.  

As to the veteran's assertions, it is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, it is noted that in the absence of evidence 
establishing a nexus between the currently diagnosed 
psychiatric disorder and active duty, service connection for 
such is not warranted.  Given the foregoing, the Board finds 
that the preponderance of the evidence is against the claims, 
and service connection for depression is denied, as is 
service connection for sexual dysfunction as secondary to 
that condition.  


ORDER

Entitlement to service connection for depression is denied.  

Entitlement to service connection for sexual dysfunction as 
secondary to depression is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


